Per Curiam: In deciding- this case the Appellate Court delivered the following opinion: “The law is well settled that it is the duty of the master to use reasonable care to furnish his servants a reasonably safe place in which to perform his work. That is a positive obligation resting upon the master, and he is liable for the negligent performance of that duty, whether he undertakes its performance personally or through another servant. (Chicago and Alton Railroad Co. v. Scanlan, 170 Ill. 106.) It is also the law, that if the servant knew of the danger, if any exist, or by the exercise of reasonable care mig'ht know of and avoid it, but voluntarily assumes the risk, he cannot recover for any injury sustained, even though the master may have been negligent in his duty to the servant. “This is too familiar a proposition to need any citations of authorities in its support, but we fail to see that it has any application in the ease at bar. There is no proof that appellee knew there was any steam in the boilers adjoining that in which he was working, and no reason appears why he should have looked for or examined to see if there was danger. The boiler he entered was cold, and other men were working in it when he arrived there. He had a right to rely on the assurance of Vail that everything would be ready for him at seven o’clock Sunday morning,—the time he was directed to go to work. According to the testimony of Vail, Bailey had promised to have the steam down in all the boilers at that time, and had refused to let his men enter into No. 4 until the steam was out of the whole battery, no doubt because he knew it would be dangerous for them to do so. From the testimony of Bailey it appears that he informed Vail on Saturday afternoon that steam would be required for the annealing furnace some time on Sunday morning, the precise time, however, not being stated. At any rate, Vail was on the ground on Sunday morning for some fifteen minutes before the injury to appellee, and discovered that there was steam in the boilers. He talked with Stanton, the fireman or engineer, about it, and gave no notice to appellee, although he must have known it was dangerous, because he had declared his men should not enter the boiler to make repairs until the steam was out of all the boilers. We think such negligence was such as authorized a recovery. Vail had no right to tell appellee everything would be ready for him unless such were the fact and all reasonable precautions had been taken to secure his safety. Appellee had a right to rely on this statement of Vail and to presume the conditions were safe, unless something occurred to put him on inquiry as to the contrary, and nothing of the kind appears in the evidence. On the other hand, even though Vail may have supposed, when he gave the directions to appellee to go to work as stated, that all proper precautions had been taken, still, when he discovered that steam was in the boilers and that thereby appellee was in danger, it was his duty to have given notice to appellee that he might avoid the danger. Not to do so was such neglig'ence as rendered appellant liable for the injury. “We find no material error in the rulings of the court upon the evidence, nor in the giving, refusing" or modifying instructions. The instructions asked by appellant and refused by the court ignored the duty of appellant to give notice of the danger when discovered by Vail. On the whole, we think the jury were fairly instructed as to the law of the case, and we see no sufficient reason for reversing the judgment. It will therefore be affirmed.” Concurring in the views expressed by the Appellate Court, and in the conclusion reached by it, we adopt the foregoing opinion as the opinion of this court. Accordingly, the judgment of the Appellate Court is affirmed. Judgment affirmed.